DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 7, 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pathak et al. (slide presentation titled “Effects of Moisture Diffusion in Sandwich Composite Structures”).

Regarding claim 1, Pathak et al. discloses a method for accelerated conditioning of a composite core sandwich coupon within a conditioning apparatus (see slid 24, showing humidity chamber), wherein the composite core sandwich coupon comprises (i) an outer composite layer, and (ii) an inner core layer, and wherein the core layer comprises a plurality of cells (see slide 17, “producing sandwich test panels), the method comprising: setting, at a first time, a first temperature and a first relative humidity level of the conditioning apparatus, wherein the first temperature is above room temperature (see slide 24, temperature set to 65 degrees C and relative humidity set to 90%), and wherein a combination of the first temperature and the first relative humidity level correspond to a desired relative humidity level of the plurality of cells of the core layer at room temperature (Id., any temperature and humidity must correspond to some set relative humidity at room temperature, which can be called “desired”); maintaining the first temperature and the first relative humidity for a first period, wherein during the first period a core humidity of the plurality of cells in the core layer approaches the first relative humidity level (see slide 24, specimens held in chamber until core reaches 70% relative humidity, which is approaching the first relative humidity level); determining that the core humidity has reached a relative humidity that is near to the first relative humidity level (see slide 23, humidity sensor placed in core; see slide 24, specimens held in chamber until relative humidity reaches 70%); and based on determining that the core humidity has reached the relative humidity that is near to the first relative humidity level, adjusting, at a second time, the first temperature to a second temperature, wherein the second temperature is between the first temperature and room temperature (see slide 27, after core humidity reaches 70% specimens are kept in chamber and brought to a temperature of 30 degrees C), and wherein, responsive to adjusting the first temperature to the second temperature, the outer composite layer absorbs moisture from the inner core layer to approach the desired humidity level (this would necessarily happen as a result of changing the temperature).
Pathak et al. differs from claim 1 in that Pathak et al. do not explicitly disclose the use of a controller of the conditioning apparatus for setting the temperatures and relative humidity of the conditioning apparatus. One of ordinary skill in the art would have known that use of a controller, such as a conventional computer or control circuitry is a routine way to operate and regulate electrical components of a system, such as heaters, temperature sensors, humidity sensors etc. Therefore it would have been obvious to one of ordinary skill in the art to use a conventional controller, such as a computer, as part of the system and conditioning apparatus of Pathak et al., to set temperatures and relative humidity levels, because it provides the known advantage of allowing for efficient and precise control of the operation of the system. 
Pathak et al. also differs from claim 1 in that Pathak et al. discloses determining that the core humidity has a reached a relative humidity level that is near the first relative humidity level (i.e. 70%), rather than determining that the core humidity has reached the first relative humidity level. However, one of ordinary skill in the art would have known that the decision for which humidity level to let the core reach does not require any special innovation because it only requires performing the same steps. Determining that the core humidity has reach the first relative humidity level in Pathak et al. would have been obvious to one of ordinary skill in the art because it does not materially change the way that the method/apparatus operates, and the results of such a modification results only in the core humidity being increased in a predictable manner. Furthermore, this change would have been obvious to one of ordinary skill in the art because it provides the advantage of allowing the core to reach a higher humidity level, thereby allowing information about the performance of the core at this higher humidity level to be determined.

Regarding claims 6 and 7, Pathak et al. disclose that determining that the core humidity has reached the first relative humidity level comprises: periodically receiving outputs from a humidity sensor embedded in a cell of the plurality of cells of the core layer (see slide 23, humidity sensors embedded in cores); and determining that an output from the humidity sensor corresponds to the desired relative humidity level (see slide 24, first period is until the core humidity reaches a certain level; note this is the first relative humidity level in the proposed modification as set forth above), which is also a determination that the first period has elapsed because the first period can be defined as the period that ends when the core humidity reaches the desired level.


Regarding claim 12, Pathak et al. disclose a system for accelerated conditioning of a composite core sandwich coupon comprising: a conditioning apparatus (see slide 24, showing humidity chamber) having a chamber configured to contain a composite core sandwich coupon, wherein the composite core sandwich coupon comprises (i) an outer composite layer, and (ii) an inner core layer, and wherein the core layer comprises a plurality of cells (see slide 17, “producing sandwich test panels”); a humidifier configured to provide water vapor to the chamber of the conditioning apparatus; a heater configured to provide heat to the chamber of the conditioning apparatus (slide 24, humidity chamber that controls humidity and elevates temperature by definition has a heater and a humidifier); and some means for performing functions comprising: controlling the heater to set a first temperature of the conditioning apparatus controlling the humidifier to set a first relative humidity level of the conditioning apparatus, wherein the first temperature is above room temperature (see slide 24, temperature set to 65 degrees C and relative humidity set to 90%), and wherein a combination of the first temperature and the first relative humidity level correspond to a desired relative humidity level of the plurality of cells of the core layer at room temperature (Id., any temperature and humidity must correspond to some set relative humidity at room temperature, which can be called “desired”); controlling the heater to maintain the first temperature and controlling the humidifier to maintain the first relative humidity for a first period, wherein during the first period a core humidity of the plurality of cells in the core layer approaches the first relative humidity level (see slide 24, specimens held in chamber until core reaches 70% relative humidity, which is approaching the first relative humidity level); determining that the core humidity has reached a relative humidity that is near to the first relative humidity level (see slide 23, humidity sensor placed in core; see slide 24, specimens held in chamber until relative humidity reaches 70%); and based on determining that the core humidity has reached a relative humidity level that is near the first relative humidity level, causing the a heater to adjust, at a second time, the first temperature to a second temperature, wherein the second temperature is between the first temperature and room temperature (see slide 27, after core humidity reaches 70% specimens are kept in chamber and brought to a temperature of 30 degrees C), and wherein, responsive to adjusting the first temperature to the second temperature, the outer composite layer absorbs moisture from the inner core layer to approach the desired humidity level (this would necessarily happen as a result of changing the temperature).
Pathak et al. do not explicitly disclose a computing device comprising a processor and a memory having instructions executable by the processor to perform the set of functions. One of ordinary skill in the art would have known that use of a computing device comprising a processor and a memory having instructions executable by the processor to perform functions of a system is a routine way to operate and regulate electrical components of a system, such as heaters, temperature sensors, humidity sensors etc. Therefore, it would have been obvious to one of ordinary skill in the art to use computing device comprising a processor and a memory having instructions executable by the processor, as part of the system and conditioning apparatus of Pathak et al., to set temperatures and relative humidity levels, because it provides the known advantage of allowing for efficient and precise control of the operation of the system.
Pathak et al. also differs from claim 1 in that Pathak et al. discloses determining that the core humidity has a reached a relative humidity level that is near the first relative humidity level (i.e. 70%), rather than determining that the core humidity has reached the first relative humidity level. However, one of ordinary skill in the art would have known that the decision for which humidity level to let the core reach does not require any special innovation because it only requires performing the same steps. Determining that the core humidity has reach the first relative humidity level in Pathak et al. would have been obvious to one of ordinary skill in the art because it does not materially change the way that the method/apparatus operates, and the results of such a modification results only in the core humidity being increased in a predictable manner. Furthermore, this change would have been obvious to one of ordinary skill in the art because it provides the advantage of allowing the core to reach a higher humidity level, thereby allowing information about the performance of the core at this higher humidity level to be determined.
Finally, Pathak et al. does not explicitly state that the causing of a heater to adjust the first temperature to the second temperature, is performed with the same heater in the same humidity chamber conditioning apparatus as the first temperature. However, it would have been obvious to one of ordinary skill in the art to simply use the same conditioning chamber for adjusting to the second temperature because it requires less equipment than if one were to use a separate different temperature adjustment chamber.

Regarding claim 14, Pathak et al. disclose the system further comprising:  a humidity sensor embedded in a cell of the plurality of cells of the core layer (see slide 24), wherein determining that the core humidity has reached the first relative humidity level comprises: periodically receiving outputs from the humidity sensor (Id., any use of a humidity sensor to determine when its reading reaches a set value requires periodically receiving outputs); and determining that an output from the humidity sensor corresponds to the desired relative humidity level (Id., specimens exposed in chamber until relative humidity reaches 70%; note this is the first relative humidity level in the proposed modification as set forth above).


Regarding claim 19, Pathak et al. disclose equipment and means for performing functions for accelerated conditioning of a composite core sandwich coupon within a conditioning apparatus (see slid 24, showing humidity chamber), wherein the composite core sandwich coupon comprises (i) an outer composite layer, and (ii) an inner core layer, and wherein the core layer comprises a plurality of cells (see slide 17, “producing sandwich test panels), the functions comprising: setting, at a first time, a first temperature and a first relative humidity level of the conditioning apparatus, wherein the first temperature is above room temperature (see slide 24, temperature set to 65 degrees C and relative humidity set to 90%), and wherein a combination of the first temperature and the first relative humidity level correspond to a desired relative humidity level of the plurality of cells of the core layer at room temperature (Id., any temperature and humidity must correspond to some set relative humidity at room temperature, which can be called “desired”); maintaining the first temperature and the first relative humidity for a first period, wherein during the first period a core humidity of the plurality of cells in the core layer approaches the first relative humidity level (see slide 24, specimens held in chamber until core reaches 70% relative humidity, which is approaching the first relative humidity level); determining that the core humidity has reached a relative humidity that is near to the first relative humidity level (see slide 23, humidity sensor placed in core; see slide 24, specimens held in chamber until relative humidity reaches 70%); and based on determining that the core humidity has reached the relative humidity that is near to the first relative humidity level, adjusting, at a second time, the first temperature to a second temperature, wherein the second temperature is between the first temperature and room temperature (see slide 27, after core humidity reaches 70% specimens are kept in chamber and brought to a temperature of 30 degrees C), and wherein, responsive to adjusting the first temperature to the second temperature, the outer composite layer absorbs moisture from the inner core layer to approach the desired humidity level (this would necessarily happen as a result of changing the temperature).
Pathak et al. differs from claim 1 in that Pathak et al. do not explicitly disclose the equipment and means for performing the functions being a non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform the functions, and the use of a controller of the conditioning apparatus for setting the temperatures and relative humidity of the conditioning apparatus. One of ordinary skill in the art would have known that a non-transitory computer readable medium having stored thereon instructions, that when executed by one or more processors of a computing device, cause the computing device to perform the functions, such as a conventional computer including a controller, is a routine way to operate and regulate electrical components of a system, such as heaters, temperature sensors, humidity sensors etc. Therefore, it would have been obvious to one of ordinary skill in the art to use a conventional computer with software instructions, as part of the system and conditioning apparatus of Pathak et al., to set temperatures and relative humidity levels, because it provides the known advantage of allowing for efficient and precise control of the operation of the system.
Pathak et al. also differs from claim 1 in that Pathak et al. discloses determining that the core humidity has a reached a relative humidity level that is near the first relative humidity level (i.e. 70%), rather than determining that the core humidity has reached the first relative humidity level. However, one of ordinary skill in the art would have known that the decision for which humidity level to let the core reach does not require any special innovation because it only requires performing the same steps. Determining that the core humidity has reach the first relative humidity level in Pathak et al. would have been obvious to one of ordinary skill in the art because it does not materially change the way that the method/apparatus operates, and the results of such a modification results only in the core humidity being increased in a predictable manner. Furthermore, this change would have been obvious to one of ordinary skill in the art because it provides the advantage of allowing the core to reach a higher humidity level, thereby allowing information about the performance of the core at this higher humidity level to be determined.

Allowable Subject Matter
Claims 2-5, 8-11, 13, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Radtke et al. (“Hot/Wet Environmental Degradation of Honeycomb Sandwich Structure Representative of F/A-18: Flatwise Tension Strength”) discloses conditioning composite sandwich coupons with controlled humidity and temperature.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861